     Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 1 of 31 Page ID #:2504



1      Dale M. Cendali (admitted pro hac vice)
       dale.cendali@kirkland.com
2      Joshua L. Simmons (admitted pro hac vice)
       joshua.simmons@kirkland.com
3      Katharine H. Cummings (admitted pro hac vice)
       katharine.cummings@kirkland.com
4      KIRKLAND & ELLIS LLP
       601 Lexington Avenue
5      New York, NY 10022
       Tel. (212) 446-4800
6      Fax (212) 446-4900
7      Yimeng Dou (SBN 285248)
       yimeng.dou@kirkland.com
8      N. Yvonne Stoddard (SBN 325321)
       yvonne.stoddard@kirkland.com
9      KIRKLAND & ELLIS LLP
       555 South Flower Street, Suite 3700
10     Los Angeles, CA 90071
       Tel. (213) 680-8400
11     Fax (213) 680-8500
12     Miranda Means (admitted pro hac vice)
       miranda.means@kirkland.com
13     KIRKLAND & ELLIS LLP
       200 Clarendon Street
14     Boston, MA 02116
       Tel. (617) 385-7500
15     Fax (617) 385-7501
16     Attorneys for Defendant/Counterclaimant
17                           UNITED STATES DISTRICT COURT
18                          CENTRAL DISTRICT OF CALIFORNIA
19                          WESTERN DIVISION - LOS ANGELES
20      TERADYNE, INC.,              )           CASE NO. 2:20-cv-02713 GW (SHK)
21                                   )
                Plaintiff/           )           ASTRONICS TEST SYSTEMS,
22              Counterdefendant,    )           INC.’S RESPONSE TO
23                                   )           TERADYNE’S OPENING CLAIM
        v.                           )           CONSTRUCTION BRIEF
24                                   )
25      ASTRONICS TEST SYSTEMS, INC. )           HON. GEORGE WU
                                     )
26              Defendant/           )
27              Counterclaimant.     )
                                     )
28

      ATS’S RESPONSE TO TERADYNE’S
      CLAIM CONSTRUCTION BRIEF                         CASE NO.: 2:20-CV-02713 GW (SHK)
     Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 2 of 31 Page ID #:2505



1                                                       TABLE OF CONTENTS
2      I. INTRODUCTION .................................................................................................. 1
3      II. OVERVIEW OF THE ʼ479 PATENT ................................................................... 2
4      III. RELEVANT LEGAL STANDARDS .................................................................... 3
5      IV.     CONSTRUCTION OF THE DISPUTED TERMS........................................... 3
6          A. “comparison output having a value” ................................................................. 3
7          B. “control circuitry” .............................................................................................. 7
8          C. “measured value input(s)” ............................................................................... 10
9              1. The term “measured value input(s)” is indefinite ............................................... 11
10             2. If the term is not indefinite, the Court should adopt ATS’s alternative construction.
                  ................................................................................................................................ 16
11
           D. “threshold outputs” .......................................................................................... 17
12
               1. The term “threshold outputs” is indefinite. ......................................................... 18
13
               2. If the term is not indefinite, the Court should adopt ATS’s alternative construction.
14                ................................................................................................................................ 20
15         E. “low pass filter and/or delay element coupled between the over-voltage output and
              the comparison outputs of the two of the at least comparison sub-circuits” ... 22
16
               1. This term is indefinite. .......................................................................................... 22
17
               2. If the term is not indefinite, the Court should adopt ATS’s alternative construction.
18                ................................................................................................................................ 24
19     V. CONCLUSION ..................................................................................................... 25
20
21
22
23
24
25
26
27
28
                                                                             i
      ATS’S RESPONSE TO TERADYNE’S
      CLAIM CONSTRUCTION BRIEF                                                       CASE NO.: 2:20-CV-02713 GW (SHK)
     Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 3 of 31 Page ID #:2506



 1
                                              TABLE OF AUTHORITIES
 2
 3                                                                                                                   Page(s)

 4     Cases
 5     3M Co. v. Kerr Corp.,
 6       No. 07 Civ. 087, 2007 WL 5650184 (W.D. Wis. Mar. 28, 2007) ........................ 4

 7     ADE Corp. v. KLA-Tencor Corp.,
         252 F. Supp. 2d 40 (D. Del. 2003)........................................................................ 4
 8
 9     Applied Med. Res. Corp. v. U.S. Surgical Corp.,
         448 F.3d 1324 (Fed. Cir. 2006) .......................................................................... 13
10
       Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc.,
11
         289 F.3d 801 (Fed. Cir. 2002) .............................................................................. 2
12
       Chef Am., Inc. v. Lamb-Weston, Inc.,
13       358 F.3d 1371 (Fed. Cir. 2004) .......................................................................... 15
14
       Finjan, Inc. v. ESET, LLC,
15        No. 17 Civ. 183, 2021 WL 1241143 (S.D. Cal. Mar. 29, 2021) ...................... 3, 4
16     Guinn v. Kopf,
17       96 F.3d 1419 (Fed. Cir. 1996) .............................................................................. 1
18     Helmsderfer v. Bobrick Washroom Equip., Inc.,
19       527 F.3d 1379 (Fed. Cir. 2008) ........................................................13, 14, 16, 21

20     Horizon Pharma, Inc. v. Dr. Reddy’s Lab’ys Inc.,
         839 F. App’x 500 (Fed. Cir. 2021) ..................................................................... 17
21
22     IBSA Institut Biochimique, S.A. v. Teva Pharms. USA, Inc.,
          No. 18 Civ. 0555, 2019 WL 3936656 (D. Del. Aug. 20, 2019) ......................... 18
23
       Infinity Comput. Prods., Inc. v. Oki Data Ams. Inc.,
24         987 F.3d 1053 (Fed. Cir. 2021) .......................................................................... 23
25
       K-2 Corp. v. Salomon S.A.,
26        191 F.3d 1356 (Fed. Cir. 1999) ............................................................................ 9
27 Mallinckrodt, Inc. v. Masimo Corp.,
28   254 F. Supp. 2d 1140 (C.D. Cal. 2003) ................................................................ 4
                                              ii
   ATS’S RESPONSE TO TERADYNE’S
   CLAIM CONSTRUCTION BRIEF                           CASE NO.: 2:20-CV-02713 GW (SHK)
     Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 4 of 31 Page ID #:2507



1      Markman v. Westview Instruments, Inc.,
2        52 F.3d 967 (Fed. Cir. 1995) ................................................................................ 3

3      Nautilus, Inc. v. Biosig Instruments, Inc.,
         572 U.S. 898 (2014) ..................................................................................3, 12, 22
4
5      Pacing Techs., LLC v. Garmin Int’l, Inc.,
         977 F. Supp. 2d 1013 (S.D. Cal. 2013) ................................................................ 4
6
       Paragon Sols., LLC v. Timex Corp.,
7
         566 F.3d 1075 (Fed. Cir. 2009) ......................................................................8, 23
8
       Pause Tech., LLC v. TiVo, Inc.,
9        419 F.3d 1326 (Fed. Cir. 2005) ............................................................................ 8
10
       PODS, Inc. v. Porta Stor, Inc.,
11       484 F.3d 1359 (Fed. Cir. 2007) .......................................................................... 23
12     SA Recycling LLC v. Kramar’s Iron & Metal, Inc.,
13        No. 12 Civ. 416, 2014 WL 12558791 (C.D. Cal. May 5, 2014) ........................ 16
14     Sensor Elec. Tech., Inc. v. Bolb, Inc.,
          No. 18 Civ. 5194, 2019 WL 4645338 (N.D. Cal. Sept. 24, 2019) .........12, 14, 18
15
16     Silicon Graphics, Inc. v. ATI Techs., Inc.,
           No. 06 Civ. 0611, 2007 WL 5614101 (W.D. Wis. Aug. 20, 2007).................. 5, 6
17
18     SIPCO, LLC v. Emerson Elec. Co.,
          794 F. App’x 946 (Fed. Cir. 2019) ..................................................................... 16
19
       Starhome GmbH v. AT & T Mobility LLC,
20        743 F.3d 849 (Fed. Cir. 2014) ............................................................................ 16
21
       TNS Media Rsch., LLC v. TRA Glob., Inc.,
22       No. 11 Civ. 4039, 2012 WL 3756325 (S.D.N.Y. Aug. 29, 2012) ........................ 8
23     TomTom, Inc. v. Adolph,
24       790 F.3d 1315 (Fed. Cir. 2015) ............................................................................ 2
25     TQ Delta, LLC v. 2Wire, Inc.,
26       No. 13 Civ. 2013, 2018 WL 3238776 (D. Del. July 3, 2018) .............................. 4

27     TVnGO Ltd. v. LG Elecs., Inc.,
         No. 18 Civ. 10238, 2020 WL 1899781 (D.N.J. Apr. 17, 2020) .......10, 12, 14, 18
28
                                                                  iii
      ATS’S RESPONSE TO TERADYNE’S
      CLAIM CONSTRUCTION BRIEF                                               CASE NO.: 2:20-CV-02713 GW (SHK)
     Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 5 of 31 Page ID #:2508



1      I.      INTRODUCTION
2              Teradyne has a problem. U.S. Patent No. 7,395,479 (the “’479 Patent”) uses
3      confusing, undefined claim terms that have no meaning to a person having ordinary skill
4      in the art (“POSA”). The purported invention is simple—as Teradyne’s expert,
5      Dr. Horenstein, admitted during his deposition, the technology is similar to a “simple fuse
6      in the basement of a house.” Declaration of Yimeng Dou, dated May 27, 20211, Ex. 1
7      (Horenstein Dep. Tr.) at 26:5–8. The claims are directed to test equipment that compares
8      the voltage from a unit under test (“UUT”) with threshold values and then indicates the
9      results (e.g., above or below the thresholds) of such comparisons. As used in the ’479
10     Patent, however, the claim terms are ambiguous and in many cases, indefinite.
11             Teradyne tacitly conceded that the ’479 Patent’s claim terms are problematic. In
12     the parties’ Joint Claim Construction and Prehearing Statement, ATS identified the
13     indefinite nature of several of the patent’s claim terms. Dkt. 80. In response, Teradyne
14     dropped independent claim 9 and its dependent claims 10–13 from this litigation in an
15     attempt to avoid a court ruling, Dkt. 83 at 2, even going so far as relinquishing all of its
16     rights in those claims.2
17             The remaining claims—independent claim 1 and dependent claims 2–8—also
18     suffer from fatal claim construction issues. Three of the claim terms at issue make no
19     sense as used in the patent. The remaining terms have specific meanings when reviewed
20     in light of patent’s specification. And Teradyne’s constructions of those terms directly
21     conflict with its previously proposed constructions for the dropped claims.
22             Hoping to paper over these failings, Teradyne asks this Court not to construe the
23     patent’s terms, instead resting on alleged plain and ordinary meanings that would lead to
24     an overly broad and unclear patent scope. Yet, Teradyne’s explanation of that meaning
25     ignores how the disputed terms are used (or not used) in the patent’s specification, what
26
       1
27          All exhibits cited herein are exhibits to the Declaration of Yimeng Dou, filed
            concurrently.
       2
28          Ex. 2 (Teradyne’s Disclaimer); Guinn v. Kopf, 96 F.3d 1419, 1422 (Fed. Cir. 1996).
                                                     1
      ATS’S RESPONSE TO TERADYNE’S
      CLAIM CONSTRUCTION BRIEF                                CASE NO.: 2:20-CV-02713 GW (SHK)
     Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 6 of 31 Page ID #:2509



1      the underlying technology is, and accepted meanings for the disputed terms in the art.
2      ATS, by contrast, has proposed specific constructions based on the terms’ use in the
3      patent’s claim in light of the specification and the art. When viewed with the claim
4      language, specification, and extrinsic evidence, Teradyne’s proposed constructions are
5      incorrect and should be rejected.3
6      II.      OVERVIEW OF THE ʼ479 PATENT
7               The ʼ479 Patent relates to ATEs that are used to test and verify the performance of
8      electronic devices, the UUTs. ’479 Patent at 1:11–38. For example, ATEs can be used to
9      test whether UUTs are operating above or below intended voltage levels, meaning testing
10     whether they use voltage levels that are too high or too low. Id. The ’479 Patent admits
11     that prior ATEs included such testing capability and also included over-voltage
12     protection to protect from damage caused “when the voltage . . . exceeds a specific
13     value,” i.e., damage caused by voltages that are outside of the designed range. Id. at
14     1:11–53 (conventional testing); 1:54–61 (over-voltage protection).4 As Teradyne’s own
15     expert Dr. Horenstein admitted, over-voltage protection is like a “simple fuse in the
16     basement of a house”; it operates to prevent damage when voltage gets too high. Ex. 1 at
17     26:5–8; see also ’479 Patent at 1:54–61 (describing the use of “[t]raditional and solid
18     state fuses” and/or “switches . . . used along with a voltage sensing circuit”).
19              As Dr. Wicker explained, none of the claim terms in dispute have plain or ordinary
20
21     3
             On April 21, 2021, Teradyne filed a notice with the Patent Office that disclaimed
22           claims 9–13. (Ex. 2). In light of Teradyne’s disclaimer and current remaining
             contentions, and in the interest of streamlining the parties’ disputes for this particular
23           case and patent claim, ATS will agree to Teradyne’s proposal that the preamble of
             claim 1 of the ʼ479 patent is limiting. ATS, however, maintains that the case law is
24           clear that a preamble is not automatically deemed limiting simply because it creates
             antecedent basis. See Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d
25           801, 808 (Fed. Cir. 2002) (“dependence on a particular disputed preamble phrase for
             antecedent basis may limit claim scope,” but does not necessarily do so); TomTom,
26           Inc. v. Adolph, 790 F.3d 1315, 1322–24 (Fed. Cir. 2015) (similar).
       4
             Teradyne’s expert, Dr. Horenstein, did not opine on prior art to the ʼ479 Patent other
27           than identifying what the specification discloses was “conventional.” See Dkt. 87-3,
             ¶¶ 32–33; Ex. 1 at 95:4–96:15, 99:14–18. Unlike Dr. Wicker, Dr. Horenstein did not
28           make an independent evaluation of whether the patent’s assertions were correct.
                                                        2
      ATS’S RESPONSE TO TERADYNE’S OPENING
      CLAIM CONSTRUCTION BRIEF                                        CASE NO.: 2:20-CV-02713 GW (SHK)
     Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 7 of 31 Page ID #:2510



1      meanings as they are not known, technical terms. Wicker Decl. ¶¶ 51, 79, 109. Even the
2      inventor of the ’479 Patent admitted that the terms at issue were not used and understood
3      by a POSA. Ex. 6 at 223:22–224:5, 225:5–9, 225:17–20.
4      III.   RELEVANT LEGAL STANDARDS
5             Construing the claims in a patent is a question of law. Markman v. Westview
6      Instruments, Inc., 52 F.3d 967, 977–78 (Fed. Cir. 1995).
7             “[A] patent is invalid for indefiniteness if its claims, read in light of the
8      specification delineating the patent, and the prosecution history, fail to inform, with
9      reasonable certainty, those skilled in the art about the scope of the invention.” Nautilus,
10     Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 901 (2014). In other words,
11     “[a] defined term is still indefinite if a person of ordinary skill in the art cannot translate
12     the definition into meaningfully precise claim scope.” Finjan, Inc. v. ESET, LLC, No. 17
13     Civ. 183, 2021 WL 1241143, at *3 (S.D. Cal. Mar. 29, 2021) (citation omitted).
14     IV.    CONSTRUCTION OF THE DISPUTED TERMS
15            A.    “comparison output having a value”
16      Claim Term                    ATS’s Proposed                 Teradyne’s Proposed
17                                    Construction                   Construction
        “comparison output            comparison output having       Plain and ordinary
18
        having a value” (claims 1     an alphanumeric value          meaning.
19      and 2)
20            The parties’ dispute with respect to the term “comparison output having a value”
21     comes down to whether that value is alphanumeric. It is for several reasons. First, claim
22     1 recites: “a comparison output signal at the comparison output having a value indicating
23     the value of the input signal relative to the value of the threshold input signal.” See ʼ479
24     Patent at cl. 1. Thus, the claim language requires that the “comparison output having a
25     value” indicates the value of the input signal relative to the value of the threshold input
26     signal. For a value to be relative, it must be something that can be compared and, thus,
27     must be alphanumeric.
28            Second, the ’479 Patent’s specification itself indicates that the “output of

                                                       3
      ATS’S RESPONSE TO TERADYNE’S OPENING
      CLAIM CONSTRUCTION BRIEF                                       CASE NO.: 2:20-CV-02713 GW (SHK)
     Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 8 of 31 Page ID #:2511



1      comparator 209 is asserted” when “the value on line 215 is less than the value specified
2      by low threshold control input 231.” ’479 Patent at 6:30–32. In other words, the “value”
3      must be capable of being compared and, where appropriate, determined to be “less than”
4      another value. Only an alphanumeric value would be capable of being compared in this
5      way. Moreover, the specification requires that “values” output by comparators 203 and
6      205 be capable of indicating whether an over-voltage condition has occurred because the
7      value “falls below” or “exceeds” the threshold voltage. See ’479 Patent at 7:7–18; see
8      also id. at 7:33–38 (“Digital control circuit 201 includes logic that sets the value on
9      safe/alarm output 217 based on the values output by comparators 203 and 205.”). To do
10     this, the value would necessarily be represented by numbers, letters, or a combination of
11     the two. Wicker Decl. ¶ 60. Further, the specification requires that the “values” output
12     by “[c]omparators 207 and 209 indicate whether the level of the signal on line 215 is
13     above or below certain threshold levels that characterize normal operating conditions.”
14     ’479 Patent at 6:64–66. Thus, ATS’s proposed construction “comparison output having
15     an alphanumeric value” is sufficient to capture the meaning of the term (e.g., above or
16     below, or binary 1 or 0), but also sufficiently narrow so that a POSA would understand
17     the scope of the claim.
18           Third, courts regularly have construed the term “value” to mean a numeric value.
19     See, e.g., TQ Delta, LLC v. 2Wire, Inc., No. 13 Civ. 2013, 2018 WL 3238776, at *4 (D.
20     Del. July 3, 2018) (construing “interleaver parameter value” to be numerical); Pacing
21     Techs., LLC v. Garmin Int’l, Inc., 977 F. Supp. 2d 1013, 1019 (S.D. Cal. 2013), aff’d, 778
22     F.3d 1021 (Fed. Cir. 2015) (construing “tempo value” and “pace value” as numbers);
23     3M Co. v. Kerr Corp., No. 07 Civ. 087, 2007 WL 5650184, at *1 (W.D. Wis. Mar. 28,
24     2007) (holding that “visual opacity value” is numerical); ADE Corp. v. KLA-Tencor
25     Corp., 252 F. Supp. 2d 40, 69 (D. Del. 2003) (holding that “value” represents “numerical
26     quantities” and that “threshold value” means “a numerical quantity above which
27     something is true or will take place and below which it is not or will not”) (internal
28     quotation marks omitted); Mallinckrodt, Inc. v. Masimo Corp., 254 F. Supp. 2d 1140,
                                                     4
      ATS’S RESPONSE TO TERADYNE’S OPENING
      CLAIM CONSTRUCTION BRIEF                                     CASE NO.: 2:20-CV-02713 GW (SHK)
     Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 9 of 31 Page ID #:2512



1      1153 (C.D. Cal. 2003) (construing “value” to mean “a single numerical quantity”).
2            Fourth, as Dr. Wicker explained, a POSA would have understood the term to
3      mean “comparison output having an alphanumeric value.” Wicker Decl. ¶ 57. A POSA
4      reading these claims would have understood that the indication of the value of the input
5      signal relative to the value of the threshold input signal—e.g., higher or lower—would be
6      represented in alphanumeric form, e.g., as either letters or numbers. Id. ¶¶ 58–59.
7            Fifth, extrinsic evidence supports ATS’s proposed construction. Dictionary
8      definitions of the term “value” require it to be quantitative in nature, consistent with
9      ATS’s proposal of “alphanumeric value.” See Ex. 7 (IEEE 100 The Authoritative
10     Dictionary of IEEE Standard Terms (7th ed. 2000)) at 1244 (defining “value” as “[t]he
11     quantitative measure of a signal or variable”); Ex. 8 (McGraw-Hill Dictionary of
12     Scientific and Technical Terms (6th ed. 2003)) at 2240 (defining “value” as “[t]he
13     magnitude of a quantity”); Ex. 9 (Webster’s II New College Dictionary (1995)) at 1219
14     (defining “value” as “[a]n amount regarded as a suitable equivalent for something else”).
15           Hoping to broaden the construction beyond the ’479 Patent’s teachings, Teradyne
16     argues for a construction of this term based on its supposed plain and ordinary meaning.
17     Yet, the inventor of the ʼ479 Patent, Mr. Gohel, admitted that the term does not have a
18     plain and ordinary meaning. Ex. 6 at 223:22–224:5. Indeed, he testified that the term is
19     not technical language that he would use. Id. Teradyne’s arguments in support of its
20     construction deviate from the intrinsic and extrinsic record:
21     • First, Teradyne claims that it intended its plain and ordinary meaning construction to
22        be broader and include “one of two voltage states,” Teradyne Br. 11, but that is not
23        supported by either the claim language or the specification. ʼ479 Patent at 6:30–32
24        (using “value” as something that is “less than”); see Silicon Graphics, Inc. v. ATI
25        Techs., Inc., No. 06 Civ. 0611, 2007 WL 5614101, at *14 (W.D. Wis. Aug. 20, 2007)
26        (holding that “values” must be “numeric” because “it would be odd to compare a
27        report of non-numeric values of any sort to a ‘threshold’”). Further, Teradyne fails to
28        explain why its proposed “one of two voltage states” cannot be represented by
                                                     5
      ATS’S RESPONSE TO TERADYNE’S OPENING
      CLAIM CONSTRUCTION BRIEF                                     CASE NO.: 2:20-CV-02713 GW (SHK)
 Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 10 of 31 Page ID #:2513



1       alphanumeric values. Wicker Decl. ¶¶ 58–60.
2    • Second, Teradyne asserts that the specification shows that “the comparator has an
3       output signal (typically one of two voltage states, e.g., high or low; or positive or
4       negative) that indicates which of the two inputs to the comparator is greater than the
5       other.” Teradyne Br. 11. Yet, to show this, Teradyne relied on the same portion of
6       the specification addressed above, ’479 Patent at 6:30–32, which requires the value at
7       issue to be capable of being less than another value. See supra 3. Where an invention
8       requires showing a difference between values, they should be construed to be numeric.
9       See Silicon Graphics, 2007 WL 5614101, at *14. Positive or negative voltages are not
10      indications of relative value, as required by the claim.
11   • Third, Teradyne argues that there are at least two types of “values” in the context of
12      the claim: “(1) a value that indicates whether the input signal is higher or lower
13      relative to the threshold signal and (2) a value that indicates how much higher or
14      lower the input signal is relative to the threshold signal.” Teradyne Br. 11 (emphasis
15      in original). Yet, it incorrectly asserts a value of positive or negative is an example of
16      the first category when, as previously stated, these are not relative values as the claim
17      requires. ’479 Patent at cls. 1–2 (“comparison output having a value indicating the
18      value of the input signal relative to the value of the threshold input signal”). If the
19      inventors had intended to adopt Teradyne’s proposal, the claim would not require a
20      value at all.
21   • Fourth, Teradyne argues that ATS’s construction would exclude values that indicate
22      whether the input signal is higher or lower relative to the threshold signal, which is a
23      preferred embodiment. Teradyne Br. 11–13. That is wrong. As Dr. Wicker
24      explained, ATS’s proposed construction captures the full scope of the term to a
25      POSA, who would have “understood that to indicate the value of the input signal
26      relative to the value of the threshold input signal, e.g., above . . . or below . . . all of
27      which can be represented either as characters or numbers.” Wicker Decl. ¶¶ 57–59.
28      Whether the input signal is above or below relative to the value of the threshold input
                                                     6
     ATS’S RESPONSE TO TERADYNE’S OPENING
     CLAIM CONSTRUCTION BRIEF                                       CASE NO.: 2:20-CV-02713 GW (SHK)
 Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 11 of 31 Page ID #:2514



1       signal can easily be represented in alphanumeric form, which the ’479 Patent readily
2       admits was widely done before. ’479 Patent at 1:46–53 (prior art had “dual-threshold
3       detection . . . above the specified high voltage or below the specified low voltage”).
4    • Fifth, Teradyne argues that ATS’s construction introduces ambiguity, but Teradyne
5       only tells half the story. For example, Teradyne claims that Dr. Wicker testified that
6       control circuitry rather than the output of the comparison sub-circuits measures the
7       difference in values. Teradyne Br. 13. That is not true. Dr. Wicker explicitly stated,
8       “the control circuitry . . . is, in turn, driven by the output of the comparators.” Ex. 5 at
9       107:14–17. Likewise, contrary to Teradyne’s assertion that Dr. Wicker testified that
10      alphanumeric signal would not be understood by a POSA, Dr. Wicker actually stated
11      that an alphanumeric signal is “one that would convey enough information for that
12      signal to be converted into an indication.” Ex. 5 at 110:21–23.
13         Thus, the Court should construe the term “comparison output having a value” to
14   mean “comparison output having an alphanumeric value.”
15         B.     “control circuitry”
16    Claim Term                   ATS’s Proposed                Teradyne’s Proposed
17                                 Construction                  Construction
      “control circuitry”          a field programmable          Plain and ordinary
18
      (claims 1, 2, 4, 7, 8)       gate array (FPGA) or a        meaning.
19                                 similar microprocessor
20         In the context of the ʼ479 Patent, “control circuitry” means “a field programmable
21   gate array (FPGA) or similar microprocessor.” Not only does the patent make clear that
22   the “control circuitry” must be of the type used in “[a]utomatic test equipment,” ’479
23   Patent, cl. 1, but it also specifically must be “suitable” for an ATE. Id. at 6:4–5; see id. at
24   Abstract. As Dr. Wicker’s unrebutted testimony makes clear such circuitry is “limited by
25   available onboard space of the” ATE. Wicker Decl. ¶¶ 68–69. Thus, the question is
26   really what would be suitable circuitry under those constrained limitations. The patent
27   provides the answer: “digital controls 201 are implemented as a field programmable gate
28   array (FPGA),” ’479 Patent at 6:5–6, which is a type of integrated circuit, also known as

                                                    7
     ATS’S RESPONSE TO TERADYNE’S OPENING
     CLAIM CONSTRUCTION BRIEF                                    CASE NO.: 2:20-CV-02713 GW (SHK)
 Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 12 of 31 Page ID #:2515



1    a “chip,” that can fit into the ATE. This makes sense as FPGAs and similar
2    microprocessors were commonly used in ATEs around 2004. Wicker Decl. ¶ 68. By
3    contrast, other chips or large circuitry would not fit in the channel circuits of ATEs
4    known to POSAs around 2004. Id. ¶ 69. By referring to “any suitable circuit” and not
5    just “any circuit,” the specification is referring back to the FPGA and/or microprocessor
6    discussed in the specification.
7          In addition to the intrinsic evidence, ATS’s construction is supported by the
8    extrinsic record. As Dr. Wicker discussed, in a textbook that would be available to a
9    POSA considering this term, there is a figure of an ATE that performs “voltage
10   measurement,” which is connected to a “microprocessor.” See Ex. 10 (Keith Brindley,
11   Automatic Test Equipment (1991)) at FIG. 1.1. This is additional support for ATS’s
12   construction, which includes “a similar microprocessor,” and it corroborates Dr. Wicker’s
13   conclusion that a POSA would understand the control circuitry to be an FPGA or a
14   similar microprocessor. Wicker Decl. ¶ 69. Further, that statement stands unrebutted as
15   Teradyne’s expert has no opinion on the term “control circuitry.” Thus, the Court should
16   construe “control circuitry” to mean “a field programmable gate array (FPGA) or similar
17   microprocessor.”
18         Teradyne’s arguments to the contrary are incorrect:
19   • In contrast with ATS’s straightforward reading of the patent’s requirements, Teradyne
20      first argues that this term should be given a plain and ordinary meaning that would
21      ignore the actual claim language, i.e., that the control circuitry is used in an
22      “[a]utomatic test equipment.” See ’479 Patent, cl. 1. That cannot be correct. See
23      Pause Tech., LLC v. TiVo, Inc., 419 F.3d 1326, 1331 (Fed. Cir. 2005) (“[P]roper claim
24      construction . . . demands interpretation of the entire claim in context, not a single
25      element in isolation.”) (quotation omitted); TNS Media Rsch., LLC v. TRA Glob., Inc.,
26      No. 11 Civ. 4039, 2012 WL 3756325, at *13 (S.D.N.Y. Aug. 29, 2012) (rejecting a
27      proposed construction that “ignore[d] the context of the full claim”); Paragon Sols.,
28      LLC v. Timex Corp., 566 F.3d 1075, 1088 (Fed. Cir. 2009) (rejecting a construction
                                                   8
     ATS’S RESPONSE TO TERADYNE’S OPENING
     CLAIM CONSTRUCTION BRIEF                                    CASE NO.: 2:20-CV-02713 GW (SHK)
 Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 13 of 31 Page ID #:2516



1       that ignores claim language).
2    • Teradyne next asserts that ATS’s construction should not be adopted because
3       purportedly, the patent lacks the use of its own lexicography or disavowal. Teradyne
4       Br. 14. Yet, claim construction should start with the claim language itself and be
5       “firmly anchored in reality by the understanding of those of ordinary skill in the art.”
6       See K-2 Corp. v. Salomon S.A., 191 F.3d 1356, 1365 (Fed. Cir. 1999). As discussed,
7       the “control circuitry” is part of an ATE, and neither Teradyne nor its expert proffers
8       any actual evidence to rebut Dr. Wicker’s opinion about the practical limits of ATEs
9       at the time of the alleged invention.
10   • Teradyne also argues that ATS “improperly limits the claims to a disclosed
11      embodiment” of the FPGA chip only. Teradyne Br. 14–15. But that is incorrect as, in
12      addition to the FPGA chip disclosed in the embodiment, ATS’s proposal includes “a
13      similar microprocessor.”
14   • Teradyne further asserts that ATS’s proposal (including “or a similar
15      microprocessor”) would “introduce ambiguity and be virtually impossible to apply.”
16      Teradyne Br. 15. But Teradyne fails to support its argument with any evidence that a
17      POSA would not understand what “a similar microprocessor” is. Id. Moreover, in
18      support of its argument, Teradyne misrepresents Dr. Wicker’s testimony to suggest
19      that he states that “even having components such as a pull-down resistor outside of an
20      integrated circuit” would not be an FPGA or a similar microprocessor and still be
21      within the scope of ATS’s construction. Id. But Teradyne omitted critical words
22      from Dr. Wicker’s testimony, which actually indicated that “there are always pull-
23      down resistors and whatnot that one uses in conjunction with a given integrated
24      circuit.” Ex. 5 at 118:3-11. Teradyne’s argument thus defies logic as it offers nothing
25      to show why the control circuitry proposed by ATS cannot be used in conjunction
26      with additional parts. Applying Teradyne’s logic, any common electrical parts used to
27      fix the control circuitry to the ATE device or in conjunction with the circuitry would
28      “introduce ambiguity.” That cannot be correct.
                                                  9
     ATS’S RESPONSE TO TERADYNE’S OPENING
     CLAIM CONSTRUCTION BRIEF                                   CASE NO.: 2:20-CV-02713 GW (SHK)
 Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 14 of 31 Page ID #:2517



1    • Teradyne finally argues that there is no support for ATS’s single component
2       limitation. But nowhere does Teradyne address ATS’s evidence that, due to ATEs’
3       practical constraints, specific control circuitry would be required. Instead, Teradyne
4       claims that Dr. Wicker’s statement that “two processors” would be acceptable within
5       the meaning of “control circuitry” contradicts his observations on size constraints.
6       Teradyne Br. 16. Yet, Dr. Wicker confirmed that the circuitry that would implement
7       the functions would be the “disclosed FPGA” and “‘what’s disclosed’ is a single
8       FPGA.” Ex. 5, 117:8–118:2. When he explained that there is no “general
9       requirement for just one circuit that does everything,” he was discussing “circuitry
10      that would be able to implement” the functions of the control circuitry, and not how
11      many or what specific chips would fit into the ATE. Id.
12   Accordingly, ATS respectfully requests that the Court adopt its proposed construction.
13         C.     “measured value input(s)”
14    Claim Term                  ATS’s Proposed               Teradyne’s Proposed
15                                Construction                 Construction
      “measured value             Indefinite                   Plain and ordinary
16
      input(s)”                                                meaning.
17                                If not indefinite:
      (claims 1, 2)               “voltage data input
18                                component(s)”
19         The parties dispute whether this term is indefinite and if not, what its construction
20   should be. It is indefinite for two reasons: (1) a POSA reading the ’479 Patent would be
21   confused as to whether the term refers to an electrical signal or a physical component,
22   and (2) assuming it is a physical component, a POSA would be confused as to whether
23   the term refers to an input for receiving a “measured value” or an input for receiving a
24   “comparison output signal.” See TVnGO Ltd. v. LG Elecs., Inc., No. 18 Civ. 10238, 2020
25   WL 1899781, at *3 (D.N.J. Apr. 17, 2020) (finding a term indefinite because the “patents
26   provide no guidance as to how a POSA could confidently choose between the two
27   possibilities” of what the term means).
28
                                                 10
     ATS’S RESPONSE TO TERADYNE’S OPENING
     CLAIM CONSTRUCTION BRIEF                                   CASE NO.: 2:20-CV-02713 GW (SHK)
 Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 15 of 31 Page ID #:2518



1                 1.     The term “measured value input(s)” is indefinite
2          First, the term is indefinite because a POSA would not understand whether the
3    term refers to an electrical signal or a physical component. As an initial matter, the term
4    “measured value input(s)” is not defined, discussed, or explained anywhere in the claims
5    or specification. It merely appears in claim 1. Thus, a POSA is left to guess at its
6    meaning using only the words of the claim, which are ambiguous.
7          Claim 1 recites “control circuitry having at least two measured value inputs.”
8    Read in context, the term “measured value inputs” can have one of two meanings—either
9    it indicates that a “measured value” is put into the control circuitry or it indicates a
10   physical component through which a “measured value” is put into the control circuitry.
11   Thus, the term as used in claims 1–2 is confusing and is open to differing interpretations
12   by a POSA. Indeed, both parties’ experts agreed that “measured value input(s)” could be
13   either an electrical signal or a physical component. Teradyne’s expert Dr. Horenstein
14   testified that inputs “could be” either physical parts of or signals in ATE. Ex. 1 at 53:17–
15   22; see also Ex. 5 at 119:8–15. Dr. Wicker agreed. Wicker Decl. ¶¶ 75–76. Given the
16   experts’ agreement on the differing meanings of the term, the term is indefinite.
17         Looking to the specification provides no clarity because the term “measured value
18   input(s)” is never discussed nor is it depicted in any of the ’479 Patent’s figures. Adding
19   to the confusion, the specification uses the term “input” interchangeably to mean an
20   electrical signal and/or a physical component. Compare, e.g., ’479 Patent at 5:5–7
21   (“where a relatively high powered input is incorrectly provided to a low voltage digital
22   device, damage . . . may occur”), 6:23–26 (“comparators . . . may receive as an input the
23   signal on line 215”), 6:27; 6:33; 7:11–12; 10:39–41; 10:65–66, 11:3–5 (“The output of
24   comparator 209 is applied as an input to [control circuitry].”), 11:16–17 (“The second
25   input to [control circuitry] is a TW control signal.”) (inputs as electrical signals), with
26   e.g., ’479 Patent at 1:54–57 (“voltage and/or current applied at the input”); 2:32–33 (“a
27   threshold input adapted to receive at least one threshold input signal”); 8:65–67 (inputs
28   as physical components). Thus, the specification also supports two different readings of
                                                   11
     ATS’S RESPONSE TO TERADYNE’S OPENING
     CLAIM CONSTRUCTION BRIEF                                     CASE NO.: 2:20-CV-02713 GW (SHK)
 Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 16 of 31 Page ID #:2519



1    the term: the “measured value inputs” are either signals that provide “measured values”
2    to the control circuitry or they are physical components on the control circuitry that
3    receive “measured values.”
4          Because the words of the claims, the specification, and the knowledge of a POSA
5    all support differing interpretations, the term is indefinite. Nautilus, 572 U.S. at 901;
6    TVnGO, 2020 WL 1899781, at *3; Sensor Elec. Tech., Inc. v. Bolb, Inc., No. 18 Civ.
7    5194, 2019 WL 4645338, at *34 (N.D. Cal. Sept. 24, 2019) (“a claim is indefinite if the
8    specification lacks adequate guidance to give the claim term a reasonably clear and
9    exclusive definition.”) (internal quotation marks omitted).
10         Second, even assuming the term refers to either a physical component or a
11   connection point, node, or terminal, a POSA reading the ʼ479 Patent would be confused
12   as to whether the term refers to either an input for receiving a “measured value” or an
13   input for receiving a “comparison output signal” per the words of the claims. ’479
14   Patent, cls. 1–2. Here, the confusion lies in the “measured value” portion of the term
15   (i.e., neither the claims nor the specification definitively explain what a “measured value”
16   is). The problem with the claims is that they refer to the same signal—the signal coming
17   out of the comparison sub-circuit—as both the “measured value” and “comparison output
18   signal.” Id. Teradyne admits that a POSA would understand “measured value input” to
19   be an input that receives a “measured value.” Teradyne Br. 17 (“[T]the claim provides
20   sufficient guidance to a POSITA that the ‘measured value input’ of the control circuitry is
21   a measured value input because it receives a signal that is the result of a measurement
22   performed by the comparison sub-circuit.”) (emphasis in original). But the claims
23   already label that signal as a “comparison output signal.” ’479 claim 1(a) (“each of the
24   comparison sub-circuits is adapted to produce a comparison output signal”), claim 1(b)
25   (“the comparison output signals produced by the at least two comparison sub-circuits”).
26   Thus, to a POSA, the words of the claim confusingly identify what comes out of the
27   comparison sub-circuit both as a “comparison output signal” and as a “measured value.”
28         Given the well-established principle that “different claim terms are presumed to
                                                  12
     ATS’S RESPONSE TO TERADYNE’S OPENING
     CLAIM CONSTRUCTION BRIEF                                    CASE NO.: 2:20-CV-02713 GW (SHK)
 Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 17 of 31 Page ID #:2520



1    have different meanings,” a POSA would be confused as to whether the term “measured
2    value input” means an input that receives the “comparison output signal” or some other,
3    different “measured value” signal. See Helmsderfer v. Bobrick Washroom Equip., Inc.,
4    527 F.3d 1379, 1382 (Fed. Cir. 2008); Applied Med. Res. Corp. v. U.S. Surgical
5    Corp., 448 F.3d 1324, 1333 n. 3 (Fed. Cir. 2006) (“[T]he use of two terms in a claim
6    requires that they connote different meanings.”).
7          To make sense of the claims’ use of different terms, a POSA would have attempted
8    to interpret “measured value input” to refer to something other than simply the
9    “comparison output signal” that comes out of the comparison sub-circuit. Looking to the
10   specification, a POSA would find that the specification defines a “measurement
11   window” and explains that “[t]he time of the measurement window may also be
12   programmed.” ’479 Patent at 6:55–63. The specification explains that both the
13   “comparison output signal” from the comparison sub-circuit and the “TW control signal”
14   are provided as inputs to the control circuitry: e.g., “the output of comparator 209 is
15   applied as an input” to the control circuity and “[t]he second input . . . is a TW control
16   signal,” which operates to “specify a sample [measurement] window.” Id., 10:62–11:19;
17   see also Fig. 4 (illustrating distinct inputs from each comparator and a separate input
18   from the TW control signal).
19
20
21
22
23
24
25
26
27   ’479 Patent, Fig. 4 (annotated). Thus, a POSA could have understood the “measured
28   value” of “measured value input” to refer to a “TW control signal” that comprises a
                                                  13
     ATS’S RESPONSE TO TERADYNE’S OPENING
     CLAIM CONSTRUCTION BRIEF                                   CASE NO.: 2:20-CV-02713 GW (SHK)
 Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 18 of 31 Page ID #:2521



1    second input into the control circuity separate and apart from the “comparison output
2    signal.” Because the claim term is subject to at least two different possible
3    interpretations by a POSA, it is indefinite. TVnGO, 2020 WL 1899781, at *3; Sensor
4    Elec., 2019 WL 4645338, at *34.
5          Nonetheless, Teradyne claims that the term needs no construction. Teradyne Br.
6    16. Teradyne is wrong.
7    • Teradyne’s own inventor, Mr. Gohel, confirmed that the term “measured value
8       input(s)” lacks any plain meaning as he has not used the term “measured value input”
9       in a technical context. Ex. 6 at 225:5–9. Mr. Gohel further did not provide an actual
10      plain and ordinary meaning of the term. Id.
11   • Teradyne also cites its expert to argue that the use of the claim term “‘coupled to’ . . .
12      clearly conveys that the ‘input’ is, e.g., a connection point, node, or terminal of the
13      control circuit that receives a signal [from the output of a comparison sub-circuit].”
14      Teradyne Br. 17. But Teradyne excerpts only part of the claim language, ignoring the
15      surrounding claim language of “control circuity having two measured value inputs,”
16      which as discussed above can reasonably indicate to a POSA that measured values are
17      being input to the control circuitry. See supra 11. Teradyne also ignores the fact that
18      claims 1, 2 and 7 already use the term “connection point,” which Teradyne’s expert
19      admitted encompasses a connection point, node, and terminal (they are all the same).
20      Ex. 1 at 136:20–22, 132:25–133:2. Thus, if the patent drafters meant to refer to the
21      input as such, they would have used the term “connection point.” To hold otherwise
22      would run afoul of the well-established principle that “different claim terms are
23      presumed to have different meanings.” Helmsderfer, 527 F.3d 1382. Finally,
24      Teradyne’s argument further ignores the different uses of the term “input” in the
25      specification. See supra 11-12.
26   • Teradyne next argues that the term is not indefinite because a POSA reading the
27      claims would understand that “the ‘measured value input’ of the control circuitry is a
28      measured value input because it receives a signal that is the result of a measurement
                                                  14
     ATS’S RESPONSE TO TERADYNE’S OPENING
     CLAIM CONSTRUCTION BRIEF                                    CASE NO.: 2:20-CV-02713 GW (SHK)
 Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 19 of 31 Page ID #:2522



1        performed by the comparison sub-circuit.” Teradyne Br. 17. But this wrong because,
2        as discussed above, the claims use two different terms to refer to the same thing. See
3        supra 12-14. Further, the words Teradyne now uses in its brief to describe a
4        “measured value input” do not appear anywhere in the claims or the in specification.5
5        Teradyne cannot now attempt to rewrite its claims through claim construction using
6        litigation-fueled, after-the-fact arguments to salvage the patent from poor claim
7        drafting. Chef Am., Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1374 (Fed. Cir. 2004)
8        (“courts may not redraft claims, whether to make them operable or sustain their
9        validity”).
10   • Teradyne further argues that “Claim 1 expressly discloses a [physical component]
11       because it expressly recites the term at issue—‘measured value input(s).’” Teradyne
12       Br. 18. But this argument simply amounts to Teradyne’s say-so, and nowhere in the
13       claim does is it specified that it is a physical component.
14   • Finally, Teradyne argues that the specification discloses the input as a physical
15       component by attaching an annotated version of Figure 2A. Teradyne Br. 18–19. To
16       the contrary, Teradyne’s need to add a red circle to Figure 2A highlights the very lack
17       of disclosure of “measured value input(s)” in the ’479 Patent. Teradyne also asserts
18       without any basis that the part of the figure it now circles in red is the “measured
19       value input.” Teradyne Br. 18–19 (citing Ex. 5 at 82:5–83:6). But the arbitrarily
20       added red circle, id. at 19, does not exist in the ’479 Patent. Teradyne asserts that Dr.
21       Wicker’s testimony supports this new annotated figure but Dr. Wicker was not even
22       asked about or discussing “measured value input(s)” in the quoted testimony. See Ex.
23       5 at 82:5–83:6.
24          Therefore, for the above reasons, “measured value input(s)” is indefinite and does
25   not have a plain and ordinary meaning.
26
     5
27       Again, Teradyne’s only support for this interpretation is one paragraph of its expert’s
         declaration, which is devoid of any citation to intrinsic or extrinsic evidence.
28       Horenstein Decl. ¶ 54.
                                                   15
     ATS’S RESPONSE TO TERADYNE’S OPENING
     CLAIM CONSTRUCTION BRIEF                                    CASE NO.: 2:20-CV-02713 GW (SHK)
 Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 20 of 31 Page ID #:2523



1                 2.    If the term is not indefinite, the Court should adopt ATS’s
2                       alternative construction.
3          The main dispute surrounding ATS’s alternative construction is whether the
4    “input” should be interpreted to be a “component” or as Teradyne asserts, a “connection
5    point between the digital controls 201 . . . and comparator 209.” Teradyne Br. 18.
6    Teradyne’s argument runs afoul of long-established precedent on claim differentiation
7    because a “connection point” is a separate claim term in claims 1, 2, and 7, and thus it
8    cannot be the meaning of “input.” See SA Recycling LLC v. Kramar’s Iron & Metal, Inc.,
9    No. 12 Civ. 416, 2014 WL 12558791, at *4 (C.D. Cal. May 5, 2014) (each claim in a
10   patent presumed to have a different scope). Indeed, Federal Circuit “precedent instructs
11   that different claim terms are presumed to have different meanings.” Helmsderfer, 527
12   F.3d at 1382; see SIPCO, LLC v. Emerson Elec. Co., 794 F. App’x 946, 949 (Fed. Cir.
13   2019) (different words presumed to have different meanings); Starhome GmbH v. AT & T
14   Mobility LLC, 743 F.3d 849, 857–58 (Fed. Cir. 2014) (same).
15         Although the claim term “measured value input(s)” is indefinite, if the Court finds
16   otherwise, at best, it should be construed as “voltage data input component(s).” Wicker
17   Decl. ¶ 81. “Voltage data” also clarifies for a POSA that the input would be receiving
18   comprise voltage data. Id.
19         Teradyne’s arguments to the contrary fail because:
20   • Teradyne incorrectly asserts that ATS’s proposal lacks support in the intrinsic
21      evidence. But as ATS explains, neither the specification nor the prosecution history
22      clarifies the meaning of “measured value input(s).”
23   • Teradyne’s argument that “component” is too narrow contradicts the testimony of its
24      own expert, Dr. Horenstein. Dr. Horenstein agreed with ATS’s construction as he
25      admitted that a “connection point” could be a “component” and that “both nodes and
26      terminals [are] connection points.” Ex. 1 at 136:20–22, 132:25–133:2. Further, as
27      ATS explained, the term “input” cannot simply be a “connection point” because the
28      claims use “connection point” as a separate claim term in claims 1, 2, and 7. Thus,
                                                 16
     ATS’S RESPONSE TO TERADYNE’S OPENING
     CLAIM CONSTRUCTION BRIEF                                   CASE NO.: 2:20-CV-02713 GW (SHK)
 Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 21 of 31 Page ID #:2524



1       “input” has to be something other than “connection point.” Moreover, Teradyne’s
2       construction would be a reversible error, as the specification also makes clear that the
3       “input” and “connection point” are also two different things. E.g., ’479 Patent at
4       12:13–18, 12:40–47; see Horizon Pharma, Inc. v. Dr. Reddy’s Lab’ys Inc., 839 F.
5       App’x 500, 504 (Fed. Cir. 2021) (“the use of both the terms ‘target’ and ‘produce’ at
6       different points in the specification” supports a finding that the terms have different
7       meanings).
8    • Teradyne’s next argument that the term should not be construed as “voltage data” is
9       similarly illogical. Teradyne Br. 20–21. What else could it be if not “voltage data”?
10      The ’479 Patent is entitled “Over-Voltage Test for Automatic Test Equipment,” and
11      the purpose of the ʼ479 Patent is to describe an ATE to “test for and respond to over-
12      voltage conditions.” ’479 Patent at Abstract, 1:1–3. Voltage levels/conditions are
13      what the ʼ479 Patent tests, and it does so by comparing the voltage to a threshold.
14      Thus, as Dr. Wicker explained, the “measured value” is “voltage data” that provides
15      the result of such comparison. Wicker Decl. ¶ 81.
16         Thus, ATS respectfully requests that the Court find the term “measured value
17   input(s)” to be indefinite. If the Court determines that the term requires a construction,
18   ATS requests that it be construed to mean “voltage data input component(s).”
19         D.     “threshold outputs”
20    Claim Term                  ATS’s Proposed               Teradyne’s Proposed
21                                Construction                 Construction
      “threshold outputs”         Indefinite                   Plain and ordinary
22
      (claim 4)                                                meaning.
23                                If not indefinite:
                                  “threshold data
24                                transmission component”
25
           The term “threshold output,” a term that does not appear in the ’479 Patent’s
26
     specification, is indefinite due to similar confusion as to whether outputs as used in the
27
     patent are physical components or electrical signals.
28
                                                  17
     ATS’S RESPONSE TO TERADYNE’S OPENING
     CLAIM CONSTRUCTION BRIEF                                   CASE NO.: 2:20-CV-02713 GW (SHK)
 Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 22 of 31 Page ID #:2525



1                 1.     The term “threshold outputs” is indefinite.
2          The term “threshold output” clearly requires explanation to a POSA as the similar
3    term “threshold input” is explained in detail in the specification. See ’479 Patent, 2:3–23.
4    Yet, unlike that term, the term “threshold outputs” appears nowhere in the specification.
5    Similarly, the prosecution history fails to offer any explanation of its meaning. This lack
6    of explanation alone shows that the term is indefinite. See TVnGO, 2020 WL 1899781, at
7    *3–4 (finding “overlay activation criterion” and “overlay activation signal” indefinite
8    because they are not defined in the specification and are used inconsistently in the patent,
9    and thus the patent “fail[s] to inform a POSA of the invention’s scope with reasonable
10   certainty”); Sensor Elec., 2019 WL 4645338, at *34 (“[A] claim is indefinite if the
11   specification lacks adequate guidance to give the claim term a ‘reasonably clear and
12   exclusive definition.’); IBSA Institut Biochimique, S.A. v. Teva Pharms. USA, Inc., No. 18
13   Civ. 0555, 2019 WL 3936656, at *6–7 (D. Del. Aug. 20, 2019), aff’d, 966 F.3d 1374
14   (Fed. Cir. 2020) (finding “half-liquid” indefinite because “[t]he intrinsic and extrinsic
15   records are, however, devoid of any indication of what defines a half-liquid”).
16         Moreover, the ’479 Patent is inconsistent as to whether the “threshold outputs” are
17   physical components or electrical signals. Ex. 1 at 53:11–16; see also Wicker Decl. ¶
18   106. On the one hand, the claim indicates that the outputs are “coupled to” other parts of
19   the ATE, which Teradyne argues need to be physical. Teradyne Br. 22. On the other
20   hand, claim 1 uses the term “output” to mean electrical signals that can be generated. See
21   Wicker Decl. ¶ 106 (’479 Patent, cl. 1 (“control circuitry adapted to generate a test
22   output” where “test output” is used as an electrical signal (e.g., PASS/FAIL) that can be
23   generated by the control circuitry)). Similarly, the specification does not refer to
24   thresholds as physical components, but rather merely data or signals. ʼ479 Patent at Figs.
25   2A and 2B (no components shown for “threshold outputs”), 1:46–53. Therefore, a POSA
26   reading the intrinsic record would not have been able to determine whether “threshold
27   output” is used to mean a physical component or an electrical signal, thus rendering the
28   scope of the claim unclear and the term indefinite. Wicker Decl. ¶ 106.
                                                  18
     ATS’S RESPONSE TO TERADYNE’S OPENING
     CLAIM CONSTRUCTION BRIEF                                   CASE NO.: 2:20-CV-02713 GW (SHK)
 Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 23 of 31 Page ID #:2526



1          Teradyne’s arguments that this term is not indefinite lack merit:
2    • Teradyne asserts that ATS “feigned confusion about whether the term ‘output’ is
3       physical in nature or a signal.” Teradyne Br. 22. Yet Teradyne relies only on
4       Paragraph 105 of Dr. Wicker’s declaration discussing the terms’ physical nature,
5       conveniently ignoring the very next paragraph, in which Dr. Wicker highlighted the
6       confusing use of “output both as an electrical signal that can be generated and a
7       physical component that can be coupled.” Wicker Decl. ¶¶ 106–07. In fact, as
8       Dr. Wicker explained, Teradyne’s argument that “output” would only be physical
9       conflicts with the actual claim language using “output” as an electrical signal, such as
10      “control circuitry adapted to generate a test output …and to generate the over-voltage
11      output” in claim 1. Id. ¶ 106. Moreover, the patent even describes the “test output”
12      as “a value” indicative of a “pass” result, further showing that “output” can be a
13      signal. ’479 Patent, 9:5–19, 11:3–5. Similarly, the “over-voltage output” is
14      represented as a signal. Id., Fig. 3.
15   • Teradyne also argues that ATS does not contend the closely related term “threshold
16      input” is indefinite. Teradyne Br. 22. But as ATS explained, unlike the term
17      “threshold output,” the patent provides context for the term “threshold input.” See
18      ’479 Patent, 2:3–23, 6:26–32, cl. 1.
19   • Teradyne next argues that the specification teaches that the term “threshold output”
20      relates to “connection points to the digital controls for lines corresponding to 231,
21      233, 235, and 237” in Figure 2A. Teradyne Br. 23. Yet, the fact that Figure 2A
22      shows intersecting lines does not mean that it teaches or discloses “threshold outputs,”
23      as Teradyne claims. Teradyne would have to again resort to circling artificial portions
24      of Figure 2A as the specification clearly discloses no such physical items. Teradyne
25      also cites portions of the specification, but the cited portions disclose how the
26      comparator interacts with “low threshold control input” and “high over voltage
27      controlled input.” See ’479 Patent, 6:27-41, 7:7-18. They do not shed any light on
28      “threshold output.”
                                                  19
     ATS’S RESPONSE TO TERADYNE’S OPENING
     CLAIM CONSTRUCTION BRIEF                                   CASE NO.: 2:20-CV-02713 GW (SHK)
 Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 24 of 31 Page ID #:2527



1                 2.    If the term is not indefinite, the Court should adopt ATS’s
2                       alternative construction.
3          In addition to the term “threshold outputs” being indefinite, at best, it should be
4    construed to mean “threshold data transmission component.” Although this term is
5    indefinite as ATS explained, the proposed construction would clarify that the term is a
6    physical component, ’479 Patent, cl. 1; Wicker Decl. ¶ 110, a proposition with which
7    Teradyne agrees.
8          Such a construction of “threshold outputs” as “threshold data transmission
9    component” is also supported by dictionary definitions of “output.” For example, the
10   McGraw-Hill Dictionary of Scientific & Technical Terms includes the definition of
11   “output” as “[t]he activity of transmitting the generated information.” Ex. 8 at 1503.
12   Similarly, IEEE 100 The Authoritative Dictionary of IEEE Standard Terms includes the
13   following definitions of “output”: “(A) (data transmission) Data that have been
14   processed . . . (C) (data transmission) The device or collective set of devices used for
15   taking data out of a device . . . (E) (data transmission) The process of transferring data
16   from an internal storage to an external storage device.” Ex. 7 at 778.
17         Teradyne argues that this term has a plain and ordinary meaning, and that ATS’s
18   alternative construction is not that meaning. But Teradyne is incorrect because:
19   • Teradyne asserts that ATS’s proposed construction “does nothing to clarify the plain
20      and ordinary meaning of the claim term.” Teradyne Br. 23. But as ATS explained,
21      this term does not have a plain and ordinary meaning in view of the claim language
22      and the specification as the term can mean either a physical component or an electrical
23      signal. Further, neither Teradyne nor its expert identified any such plain and ordinary
24      meaning. In fact, the lack of plain and ordinary meaning is evident as the inventor
25      admitted that he did not know if he had “ever used the phrase ‘threshold output’ in a
26      technical context.” Ex. 6 at 225:17–20. He also failed to provide any plain and
27      ordinary meaning of “threshold outputs” in the context of claim 4 (or any other terms
28      in claims 1–8). Id. at 230:9–20.
                                                  20
     ATS’S RESPONSE TO TERADYNE’S OPENING
     CLAIM CONSTRUCTION BRIEF                                   CASE NO.: 2:20-CV-02713 GW (SHK)
 Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 25 of 31 Page ID #:2528



1    • Teradyne asserts that ATS’s replacement of the term “output” with “component” is
2       unsupported and unnecessary. Teradyne Br. 23. It alleges that there is no intrinsic
3       support for the word “component” yet agrees that if a construction must be given, the
4       “output” must be physical in nature. But as ATS explained, the basis for the
5       alternative construction is that claim 4 requires “threshold output” to be “coupled to
6       the threshold input.” Wicker Decl. ¶ 105. Further, Teradyne’s argument that
7       “component” is too narrow is again contradicted by the testimony of its expert,
8       Dr. Horenstein, who agreed that a “connection point” could be a “component” and
9       that “both nodes and terminals [are] connection points.” Ex. 1 at 136:20–22, 132:25–
10      133:2; see id. at 143:21–23. Thus, Teradyne’s expert agrees that the entire scope of
11      Teradyne’s proposal, Teradyne Br. 24 (“a connection, node, terminal, or other place
12      by way of which voltage, current, power, or information, is provided”), is captured by
13      ATS’s alternative proposal. Further, Teradyne’s argument runs afoul of long-
14      established case law as a “connection point” is a separate claim term in claims 1, 2,
15      and 7, and thus it cannot be the meaning of “output.” Helmsderfer, 527 F.3d at 1382.
16   • Teradyne argues that the construction is incorrect because the word “transmission”
17      would mean only “first generating and then sending a signal” and exclude the
18      possibility that the signal could be initiated and controlled by other parts of the control
19      circuitry. See Teradyne Br. 24. But that is not true. As Dr. Wicker explained, “the
20      output circuitry of the comparator” can be a component that “generates the threshold
21      signal.” Ex. 5 at 133:7–10. Thus, the alternative construction does not conflict with
22      the transmission of the signal initiated and controlled by other parts of the control
23      circuitry as Teradyne argued. Teradyne Br. 24. Moreover, Teradyne’s argument also
24      lacks merit as ATS relies further on the dictionary definition of “output,” which
25      supports that “output” is “[t]he activity of transmitting the generated information.”
26   • Teradyne next asserts that the word “data” in ATS’s alternative construction is
27      unsupported and that Dr. Wicker did not explain why this word is used. Teradyne Br.
28      24. Dr. Wicker, however, explains that “in the context of the claim language and the
                                                  21
     ATS’S RESPONSE TO TERADYNE’S OPENING
     CLAIM CONSTRUCTION BRIEF                                    CASE NO.: 2:20-CV-02713 GW (SHK)
 Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 26 of 31 Page ID #:2529



1       ʼ479 Patent, the ‘threshold outputs’ appear to be used to transmit data regarding
2       threshold.” Wicker Decl. ¶ 110.
3          Thus, the Court should find the term “threshold outputs” to be indefinite. If the
4    Court determines that the term requires a construction, it should be construed as
5    “threshold data transmission component.”
6          E.      “low pass filter and/or delay element coupled between the over-voltage
7                 output and the comparison outputs of the two of the at least comparison
8                 sub-circuits”
9     Claim Term                    ATS’s Proposed             Teradyne’s Proposed
10                                  Construction               Construction
      “low pass filter and/or       Indefinite                 Plain and ordinary
11
      delay element coupled                                    meaning.
12    between the over-voltage      If not indefinite: “low
      output and the                pass filter” means “a
13                                  filter having a single
      comparison outputs of
14    the two of the at least two   transmission band
      comparison sub-circuits”      extending from zero to a
15                                  finite cutoff frequency”
      (claim 8)
16         The crux of the parties’ dispute is whether this claim term has a plain and ordinary
17   meaning, as Teradyne asserts, or is indefinite, as ATS asserts. If the term is not
18   indefinite, however, ATS seeks a construction of the term “low pass filter.”
19                1.     This term is indefinite.
20         The term is indefinite because when “read in light of the specification delineating
21   the patent, and the prosecution history, [the claim] fail[s] to inform, with reasonable
22   certainty, those skilled in the art about the scope of the invention.” Nautilus, 572 U.S. at
23   901. First, the claim language uses the term “and/or” in an inconsistent and
24   contradictory manner. The term appears in both claim 8 and claim 9, and as Dr. Wicker
25   explained, would have been understood by a POSA to have the same meaning in both
26   claims. Wicker Decl. ¶ 52. Yet, Teradyne itself has taken contradictory positions as to
27   its meaning in this litigation: when the parties submitted their construction of claim 9,
28
                                                    22
     ATS’S RESPONSE TO TERADYNE’S OPENING
     CLAIM CONSTRUCTION BRIEF                                   CASE NO.: 2:20-CV-02713 GW (SHK)
 Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 27 of 31 Page ID #:2530



1    Teradyne asserted in the parties’ Joint Claim Construction and Prehearing Statement that
2    the term meant “and” when it was used in claim 9, but now asserts that it means “and, or,
3    or both” when it is used in claim 8. Dkt. 80; Teradyne Br. 25. This requires a finding of
4    indefiniteness because the Federal Circuit has made clear that, when a patentee takes
5    “materially inconsistent positions” with regard to the meaning of a term, the term should
6    be found to be indefinite. See Infinity Comput. Prods., Inc. v. Oki Data Ams. Inc., 987
7    F.3d 1053, 1058–59 (Fed. Cir. 2021). Teradyne’s inconsistent interpretations run afoul
8    of the claim construction tenet that “the same terms appearing in different portions of the
9    claims should be given the same meaning,” and highlights the indefiniteness of this term.
10   Paragon Sols., LLC v. Timex Corp., 566 F.3d 1075, 1087 (Fed. Cir. 2009) (quoting
11   PODS, Inc. v. Porta Stor, Inc., 484 F.3d 1359, 1366 (Fed. Cir. 2007)).
12         Second, adding to the confusion, although the claim suggests that both a low pass
13   filter and a delay element might be used, the ’479 Patent’s specification never even
14   suggests that both would be used, nor how or why a POSA would do so. Instead, it
15   discusses use of only a low pass filter or a delay element. ’479 Patent at 13:28–31 (“A
16   low pass filter or delay element is therefore desirable in circumstances where it is
17   desirable not to trigger an alarm output when the voltage on line 215 momentarily
18   exceeds a set level.”). The specification also describes how the low pass filter functions
19   without a delay element. Id. at 13:18–20 (“Monitoring circuit 241 may contain a circuit
20   that has a low pass filter characteristics and therefore acts as a low pass filter.”).
21         Third, the fact that the specification never explains why or how both a low pass
22   filter and a delay element would be used makes sense because, as Teradyne’s own expert,
23   admitted that a “low pass filter” is the same thing as a “delay element.” Ex. 1 at 151:23–
24   25; see also Wicker Decl. ¶¶ 52–53 (similar). As a result, a POSA reading the ʼ479
25   Patent would not have understood what the claim meant when it suggested the use of
26   both a low pass filter and delay element. Wicker Decl. ¶ 51.
27         Teradyne’s contention that the term has a plain and ordinary meaning in the
28   context of the ʼ479 Patent cannot be correct.
                                                   23
     ATS’S RESPONSE TO TERADYNE’S OPENING
     CLAIM CONSTRUCTION BRIEF                                     CASE NO.: 2:20-CV-02713 GW (SHK)
 Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 28 of 31 Page ID #:2531



1    • First, Teradyne’s two contrary interpretations of “and/or” demonstrate that this term
2       does not have a plain and ordinary meaning. If it did have a plain and ordinary
3       meaning, then Teradyne would have used that meaning consistently across the claims.
4    • Second, Teradyne attempts to support its argument that the term has a plain and
5       ordinary meaning by relying on a misreading of Dr. Wicker’s testimony. Teradyne
6       Br. 26–27. Dr. Wicker explained that “it’s not clear at all, and would not be clear to a
7       person of skill why you would use both” a low pass filter and a delay element. Ex. 5
8       at 148:10–12; see also Ex. 1 at 151:23–25 (testifying the two items are the “same
9       thing”). Further, Dr. Wicker stated that, although it would not “break the system” for
10      a circuit to have both a low pass filter and a delay element, “it wouldn’t make a lot of
11      sense” to a POSA for a circuit to have both. Ex. 5 at 148:12–14. He also stated that
12      “and/or” generally means “A or B or A and B.” Ex. 5 at 139:11–15. Teradyne,
13      however, takes Dr. Wicker’s understanding of the phrase “and/or” outside of the
14      context of the ʼ479 Patent. Whether “and/or” means “A or B or A and B”—
15      Teradyne’s asserted plain and ordinary meaning—does not make sense when
16      (1) having both “A and B” is nonsensical, as both parties’ experts agreed, and
17      (2) Teradyne itself interpreted “and/or” as “and” for claim 9. See Teradyne Br. 25.
18      As Dr. Wicker explained, the term thus would not have a plain and ordinary meaning
19      to a POSA reading the ʼ479 Patent.
20                2.    If the term is not indefinite, the Court should adopt ATS’s
21                      alternative construction.
22         In addition to the overall term being indefinite, the term “low pass filter” should be
23   construed to mean “a filter having a single transmission band extending from zero to a
24   finite cutoff frequency.” This construction is supported by numerous dictionaries,
25   including the IEEE Dictionary, which defines “low pass filter” as “[a] filter having a
26   single transmission band extending from zero to some cutoff frequency, not infinite.” Ex.
27   7 at 645; see Ex. 11 (The American Heritage College Dictionary) at 820 (defines “low
28   pass filter” as “[a] filter designed to transmit only those electromagnetic frequencies
                                                  24
     ATS’S RESPONSE TO TERADYNE’S OPENING
     CLAIM CONSTRUCTION BRIEF                                   CASE NO.: 2:20-CV-02713 GW (SHK)
 Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 29 of 31 Page ID #:2532



1    below a certain value”); Ex. 8 at 1243 (defined as “[a] filter that transmits alternating
2    currents below a given cutoff frequency and substantially attenuates all other currents”);
3    Ex. 12 (Dictionary of Computer Science Engineering & Technology (1st ed. 2000)) at
4    288 (defined as “(1) filter exhibiting frequency selective characteristic that allows low-
5    frequency components of an input signal to pass from filter input to output unattenuated;
6    all high-frequency components are attenuated[;] (2) a filter that passes signal components
7    whose frequencies are small and blocks (or greatly attenuates) signal components whose
8    frequencies are large”); Ex. 4 (Newton’s Telecom Dictionary (19th ed. 2003)) at 479
9    (defined as “[a] device that cuts frequencies off above a certain point and allow all other
10   frequencies to pass”). Thus, should “low pass filter” be construed, it should mean “a
11   filter having a single transmission band extending from zero to a finite cutoff frequency.”
12         Teradyne argues that ATS’s proposed construction “would appear” to limit the
13   claim and exclude an embodiment based on filtering using analog signal processing
14   techniques. Teradyne Br. 27–28. But Teradyne does not explain why understanding a
15   “low pass filter” to have a “single transmission band” would exclude such techniques.
16   Furthermore, Teradyne’s opening brief tellingly ignores the dictionary definitions
17   discussed above, and fails to propose its own meaning of the term.
18         Accordingly, in addition to finding the term “low pass filter and/or delay element
19   coupled between the over-voltage output and the comparison outputs of the two of the at
20   least two comparison sub-circuits” to be indefinite as a whole, ATS respectfully requests
21   that the Court construe the term “low pass filter” to mean “a filter having a single
22   transmission band extending from zero to a finite cutoff frequency.”
23   V.    CONCLUSION
24         For the foregoing reasons, ATS’s proposals should be adopted for the five terms in
25   dispute.
26
27
28
                                                  25
     ATS’S RESPONSE TO TERADYNE’S OPENING
     CLAIM CONSTRUCTION BRIEF                                    CASE NO.: 2:20-CV-02713 GW (SHK)
 Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 30 of 31 Page ID #:2533



1
      DATED: May 27, 2021          /s/ Dale M. Cendali
2                                  Dale M. Cendali (admitted pro hac vice)
                                   dale.cendali@kirkland.com
3                                  Joshua L. Simmons (admitted pro hac vice)
                                   joshua.simmons@kirkland.com
4                                  Katharine H. Cummings (admitted pro hac vice)
                                   katharine.cummings@kirkland.com
5                                  KIRKLAND & ELLIS LLP
                                   601 Lexington Avenue
6                                  New York, NY 10022
                                   Tel. (212) 446-4800
7                                  Fax (212) 446-4900
8                                  Yimeng Dou (SBN 285248)
                                   yimeng.dou@kirkland.com
9                                  N. Yvonne Stoddard (SBN 325321)
                                   yvonne.stoddard@kirkland.com
10                                 KIRKLAND & ELLIS LLP
                                   555 South Flower Street, Suite 3700
11                                 Los Angeles, CA 90071
                                   Tel. (213) 680-8400
12                                 Fax (213) 680-8500
13                                 Miranda Means (admitted pro hac vice)
                                   miranda.means@kirkland.com
14                                 KIRKLAND & ELLIS LLP
                                   200 Clarendon Street
15                                 Boston, MA 02116
                                   Tel. (617) 385-7500
16                                 Fax (617) 385-7501
17                                 Attorneys for Defendant/Counterclaimant
18
19
20
21
22
23
24
25
26
27
28
                                            26
     ATS’S RESPONSE TO TERADYNE’S OPENING
     CLAIM CONSTRUCTION BRIEF                           CASE NO.: 2:20-CV-02713 GW (SHK)
 Case 2:20-cv-02713-GW-SHK Document 88 Filed 05/27/21 Page 31 of 31 Page ID #:2534



1
                               CERTIFICATE OF SERVICE
2
           I HEREBY CERTIFY that a true and correct copy of the foregoing document
3
     was filed electronically on this 27th day of May, 2021 and therefore served
4
     electronically upon counsel of record.
5
6
7                                             /s/ Dale M. Cendali
                                                           Dale M. Cendali
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     CERTIFICATE OF SERVICE                              CASE NO.: 2:20-CV-02713 GW (SHK)
